Case 1:19-cv-00536-PLM-PJG ECF No. 17 filed 08/01/19 PageID.331 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


GREENBUSH BREWING CO., a Michigan
Corporation, MICHIGAN CIDER
ASSOCIATION, a Michigan Nonprofit
Corporation, FARMHAUS CIDER CO., a               No. 1:19-cv-536
Michigan Corporation and VANDER MILL,
LLC, a Michigan Limited Liability Company,
                                                 HON. PAUL L. MALONEY
      Plaintiffs,
                                                 MAG. PHILLIP J. GREEN
v.

MICHIGAN LIQUOR CONTROL
COMMISSION, ANDREW J. DELONEY,
Chairman, in his official capacity; KURT COX,
Grand Rapids District Supervisor, in his
official capacity and JON REEDER, a
Regulation Agent and Investigator, in his
official capacity,

      Defendants.

Joseph M. Infante (P68719)                       Adam M. Leyton (P80646)
Christopher J. Gartman (P83286)                  Jason A. Geissler (P69322)
Attorneys for Plaintiffs                         Felepe H. Hall (P59533)
Miller, Canfield, Paddock and Stone, PLC         Assistant Attorneys General
99 Monroe Avenue NW, Suite 1200                  MI Dept. of Attorney General
Grand Rapids, MI 49503                           Attorneys for Defendants
(616) 776-6333                                   Alcohol & Gambling Enf. Div.
infante@millercanfield.com                       525 W. Ottawa Street, 1st Floor
gartman@millercanfield.com                       Lansing, MI 48933
                                                 517-241-0210
                                                 leytona1@michigan.gov
                                                 geisslerj@michigan.gov
                                                 hallf2@michigan.gov
_______                        ___           /


DEFENDANTS MICHIGAN LIQUOR CONTROL COMMISSION, ANDREW
  DELONEY, KURT COX AND JON REEDER’S MOTION TO DISMISS
 Case 1:19-cv-00536-PLM-PJG ECF No. 17 filed 08/01/19 PageID.332 Page 2 of 2



      Defendants bring this motion under Federal Rule of Civil Procedure 12(b)(6)

and ask this Court to enter an order dismissing Plaintiffs’ Complaint based on the

grounds set forth in Defendants’ accompanying brief.

      Defendants sought concurrence in this motion on July 30, 2019. Plaintiffs

oppose the filing of this motion.

                                             Respectfully submitted,

                                             Dana Nessel
                                             Attorney General

                                             /s/ Adam M. Leyton
                                             Jason A. Geissler (P69322)
                                             Felepe H. Hall (P59533)
                                             Assistant Attorneys General
                                             Attorneys for Defendants
                                             Alcohol & Gambling Enforcement Div.
                                             525 W. Ottawa St., 1st Floor
                                             Lansing, MI 48933
                                             (517) 241-0210
                                             LeytonA1@michigan.gov
                                             P80646
Dated: August 1, 2019




                                         2
